Title: To George Washington from John Hancock, 26 April 1777
From: Hancock, John
To: Washington, George

 

Sir,
Philada April 26th 1777.

Since I had the Honour of addressing you yesterday, the Congress have come to the enclosed Resolves, to which I beg Leave to refer your Attention.
General Schuyler, in Pursuance of the Orders of Congress, has dispatched Officers to forward the Troops to Head Quarters; and I am to request you will send some General Officer into the Eastern States, to hasten on the Troops already raised, to their respective Places of Destination.
If the enclosed Resolves for calling out a Part of the Jersey & Delaware Militia, together with the former Resolves for calling out the Militia of this City, can be happily carried into Execution, I make no Doubt your Army will be sufficiently reinforced to answer our most sanguine Wishes, and to baffle every Attempt of the Enemy. I have the Honour to be with every Sentiment of Esteem, Sir, your most obed. and very hble Servt

John Hancock Presidt

